Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Following a tier III disciplinary hearing, petitioner was found guilty of violating certain prison disciplinary rules, and this CPLR article 78 proceeding ensued. The Attorney General advises this Court that the determination has since been administratively reversed and all references thereto expunged from petitioner’s disciplinary record; thus, this proceeding is dismissed as moot (see Matter of Keesh v Fischer, 73 AD3d 1301 [2010]).
Mercure, J.E, Rose, Malone Jr., Stein and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs, but with disbursements in the amount of $25.